This claim is for services as Notary Public and Special Commissioner in taking depositions on behalf of the State in the claim of Catherine Cutting v. The People of the State of Illinois, in Commission of Claims. The Attorney General enters the appearance of the State and submits the cause for hearing and decision upon the affidavits attached to the statements of claim. It appears from the said affidavits that claimant rendered the services, at the request of the Attorney General, and that the charges made for such services are reasonable and just. It is therefore considered by the Commission that the claimant, Morrill Sprague, be, and he is awarded the sum of fifty dollars in full of his claim.